DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 4, and 18-20 have been canceled. Therefore, Claims 1-3, 5-17, 21-23 are still pending in this Application. 
Request for Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
Response to Amendments/Arguments
The drawings received on 06/21/2022 are acceptable and entered. Therefore, the objections to the drawings are withdrawn.   
The IDS submitted on 06/21/2022 were considered.
 The arguments with respect to rejections under double patenting are not persuasive. The rejections have been maintained.
	On page 10, the Applicant states “The Applicant is prepared to file a terminal disclaimer, should otherwise allowable subject matter be found, and if a non-statutory rejection be applicable at that time”.
	The double patenting will be withdrawn until the file disclaimers is submitted. The double patenting rejection is still pertinent with respect to the patent.    
Applicant’s argument/remarks, on page 10, with respect to rejections to the claims under 35 USC § 112(b) have been fully considered and are persuasive. Therefore, rejections to the claims under 35 USC § 112 have been withdrawn.
Applicant’s argument/remarks, on page 10, with respect to rejections to the claims under 35 USC § 112(a) have been fully considered and they are persuasive. Therefore, rejections to the claims under 35 USC § 112 have been withdrawn.
Applicant’s argument/remarks, on pages 14-15, with respect to rejections to claims 1-3, 5-17, 21-23 under 35 USC § 103(a) have been fully considered and they are persuasive. However, the arguments are moot because a new grounds of rejection with a new reference has been submitted.  
As stated before, the claimed subject matter is still very broad as a result an excessive amount of interpretations can be withdrawn from the prior art to read, teach or suggest the claimed subject matter. Collecting data, analyzing data, and altering operation of a process based on the condition of the data is very well known in the art of process control. Furthermore, adjusting channel or sensor parameters and its routines and routing data (routing parameters) is also very well known in the art of process control and monitoring, and in the art of multiplexing, in the art of wireless communication, and sensor controls. 
	Previously Examiner’s cited or Applicant cited IDS references such as Raza (Us 20160007102), Oohashi (US 6977890) and West et al (US 10732582)  teach changing from a first subset of input channels to an alternate subset of input channels from the plurality of input channels when a condition is determined. 
	Previously Examiner’s cited or Applicant cited IDS references such as Pal et al (US 20160245686) teach or suggest IOT devices/sensors connected to a data acquisition device (see Pal 0002 which defines an IOT device) (also, see Singh (US 20170223046), Smith et al (US 20190349426).     	
Double Patenting
Patent application 10983514
Instant Application 15973197
	1. (Original) A monitoring system for data collection in a production environment, the system comprising:
     a data collector communicatively coupled to a plurality of input channels, wherein a first subset of the plurality of input channels is connected to a first set of sensors measuring operational parameters from a production component; 

           a data storage structured to store a plurality of collector routes and collected data that correspond to the plurality of input channels, wherein the plurality of collector routes each comprise a different data collection routine including collection of data from the production component; 




       a data acquisition circuit structured to interpret a plurality of detection values from the collected data of the production component, each of the plurality of detection values corresponding to at least one of the first subset of the plurality of input channels; and
    a data analysis circuit structured to analyze the collected data from the first of the subset of the plurality of input channels and evaluate a first collection routine of the data collector based on the analyzed collected data, 
       
          wherein based on the analyzed collected data the data collector makes a collection routine change, wherein the collection routine change is a change from the first collection routine comprising the first subset of the plurality of input channels to a second collection routine comprising a second subset of the plurality of input channels.  










3. (Original) The system of claim 1, wherein the collection routine change increases a level of sensor monitoring to the production component.  


4. (Original) The system of claim 3, wherein the level of sensor monitoring is increased to determine a current state, future state, condition, or process stage of the production component.  

5. (Original) The system of claim 3, wherein the level of sensor monitoring is increased to respond to an event that was detected by the data analysis circuit.  




















































15. (Original) A computer-implemented method for monitoring data collection in a production environment, the method comprising: 
       providing a data collector communicatively coupled to a plurality of input channels, wherein a first subset of the plurality of input channels is connected to a first set of sensors measuring operational parameters from a production component; 


   providing a data storage structured to store a plurality of collector routes and collected data that correspond to the plurality of input channels, wherein the plurality of collector routes each comprise a different data collection routine including collection of data from the production component; 


            providing a data acquisition circuit structured to interpret a plurality of detection values from the collected data of the production component, each of the plurality of detection values corresponding to at least one of the first subset of the plurality of input channels;
        and providing a data analysis circuit structured to analyze the collected data from the first of the subset of the plurality of input channels and evaluate a first collection routine of the data collector based on the analyzed collected data, wherein based on the analyzed collected data the data collector makes a collection routine change, wherein the collection routine change is a change from the first collection routine comprising the first subset of the plurality of input channels to a second collection routine comprising a second subset of the plurality of input channels.  


























18. (Original) A monitoring apparatus for data collection in a production environment, the apparatus comprising:
              a data collector component communicatively coupled to a plurality of input channels, wherein a first subset of the plurality of input channels are connected to a first set of sensors measuring operational parameters from a production component; a data storage component structured to store a plurality of collector routes and collected data that correspond to the plurality of input channels, wherein the plurality of collector routes each comprise a different data collection routine including collection of data from the production component; a data acquisition component structured to interpret a plurality of detection values from the collected data of the production component, each of the plurality of detection values corresponding to at least one of the first subset of the plurality of input channels; and 
a data analysis component structured to analyze the collected data from the first of the subset of the plurality of input channels and evaluate a first collection routine of the data collector based on the analyzed collected data, 


wherein based on the analyzed collected data the data collector makes a collection routine change,

 wherein the collection routine change is a change from the first collection routine comprising the first subset of the plurality of input channels to a second collection routine comprising a second subset of the plurality of input channels.  






     1, A monitoring system for data collection in a mining environment, the system comprising:

	a data collector communicatively coupled to a plurality of input channels;



	a data storage structured to store a plurality of collector routes and collected data that correspond to the plurality of input channels ,
wherein the plurality of collector routes each comprise a different data collection routine, and
wherein the collected data comprises data provided by a plurality of input sensors, each of the plurality of input sensors operatively coupled to at least one of a plurality of components of a mining process;
	a data acquisition circuit structured to interpret a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels;

	and a data analysis circuit structured to analyze the collected data from the plurality of input channels and evaluate a collection routine of the  data collector based on the analyzed collected data,
	wherein the analysis of the collected data reveals an anomalous condition;
	and a data response circuit structured to alter an operational parameter of the mining process based on the anomalous condition, and adjust the collection routine, wherein adjusting the collection routine comprises changing from a first subset of input channels to an alternate subset of input channels from the plurality of input channels, and wherein the plurality of input channels include sensors and internet of things (IoT) devices.





	 2, the system of claim 1,
	wherein the anomalous condition comprises
	a pre-failure mode condition for one of the plurality of components.

	 3, the system of claim 1, wherein the altered operational parameter is an operational parameter of one of the plurality of components.

	









	 5, the system of claim 1,
	wherein the altered operational parameter is one of the plurality of collector routes of the data collector, and wherein the data response circuit is further structured to alter the one of the plurality of collector routes to increase data monitoring of one of the plurality of components.

	 6, the system of claim 1, wherein one of the plurality of input channels is a continuously monitored alarm, and wherein the anomalous condition is an alarm condition.

	 7, the system of claim 1,
	wherein the anomalous condition comprises
	an anomalous operational mode for one of the plurality of components, and wherein the data response circuit is further structured to communicate an alarm to a haptic feedback user device in response to the anomalous condition.

	 8, the system of claim 1, wherein the altered operational parameter is a data transmission multiplexing of the data collected from the plurality of input channels.

	 9, the system of claim 1,
	wherein the data analysis circuit is further structured to utilize a neural network model to detect the anomalous condition.

	 10, the system of claim 9,
	wherein the neural network model is a probabilistic neural network that predicts a fault condition for one of the plurality of components.

	 11, the system of claim 9,
	wherein the neural network model is a time delay neural network trained on data collected over time from the plurality of input channels.

	 12, the system of claim 9,
	wherein the neural network model is a convolutional neural network which provides a recommended route change for one of the plurality of collector routes of the data collector.

	 13, the system of claim 9, 	wherein the data analysis circuit further comprises an expert system that switches a structure of the neural network based on the data collected from the plurality of input channels.

	 14, A computer-implemented method for monitoring data collection in a mining environment, the method comprising:
	collecting data from a plurality of input channels,
	wherein the collected data comprises
	data provided by a plurality of input sensors, each of the plurality of input sensors operatively coupled to at least one of a plurality of components of a mining process;
	accessing a set of plurality of collector routes on a data storage, and storing the collected data on the data storage,
	wherein the plurality of collector routes each comprise a different data collection routine;



	interpreting a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels;

	analyzing the collected data and evaluating a collection routine of a data collector based on the analyzed collected data ,
	wherein analyzing of the collected data reveals an anomalous condition;
	and altering an operational parameter of the mining process based on the anomalous condition and adjusting the collection routine, wherein adjusting the collection routine comprises changing from a first subset of input channels to an alternate subset of input channels from the plurality of input channels, and wherein the plurality of input channels include sensors and internet of things (IoT) devices.

	 15, the method of claim 14,
	wherein the anomalous condition comprises
	a pre-failure mode condition for one of the plurality of components, and
	wherein the altering the operational parameter comprises increasing data monitoring of the one of the plurality of components.

	 16, the method of claim 14,
	wherein the analyzing comprises  determining a vibrational fingerprint for one of the plurality of components.

	 17, the method of claim 14,
	wherein the anomalous condition comprises
	a reduced operating capability for one of the plurality of components, and wherein the altering comprises adjusting an operational parameter of the mining process to reduce a work load of the one of the plurality of components.

	
 21, A monitoring apparatus for data collection in a mining environment, the apparatus comprising:
	a data collector component communicatively coupled to a plurality of input channels;
	a data storage circuit configured to store a plurality of collector routes and collected data that correspond to the plurality of input channels,
	wherein a set of the plurality of collector routes each comprise a different data collection routine, and
	wherein the collected data comprises
data provided by a plurality of input sensors, each of the plurality of input sensors operatively coupled to at least one of a plurality of components of a mining process;
	a data acquisition circuit configured to interpret a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels;
	a data analysis circuit configured to analyze the collected data from the plurality of input channels and evaluate at least one of a collection routine of a data collector based on the analyzed collected data,
	wherein the analysis of the collected data reveals an anomalous condition for one of the mining process or one of the plurality of components;
	a data response circuit configured to alter an operational parameter based on the anomalous condition and adjust the collection routine, wherein adjusting the collection routine comprises changing from a first subset of input channels to an alternate subset of input channels from the plurality of input channels, and wherein the plurality of input channels include sensors or internet of things (IoT) devices..

	22. (Currently Amended) The apparatus of claim 21, wherein the anomalous condition comprises the data storage circuit accessing a haptic feedback user device to store or communicate a portion of the collected data, and wherein the data response component circuit is further configured to communicate an alert to the haptic feedback user device in response to the anomalous condition.  
           23. (Currently Amended) The apparatus of claim 21, wherein the anomalous condition is a reduced network capability, and wherein the data response circuit is further structured to adjust a collector route of the data collector circuit in response to the anomalous condition.



Claims 1, 3, 5, 14, 16 and 21 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1, 3-5 15, and 18 of patent Application No. 10983514 in view of Del Castillo et al (US 20090194274) and Chen et al (US 10401846). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent application is broader than this instant application. 
	The patent Application Claims 1, 3-5 15, and 18 teaches all the limitations of claim 1, 3-5, 14 and 21 of the instant invention, respectively, except for implementing the monitoring system in a mining environment, to alter an operational parameter of the mining process based on the anomalous condition, wherein the plurality of input channels include IOT devices as recited in claims 1, 14 and 21.
	However, Castillo, in an analogous art of monitoring and controlling mining processes, teaches a system comprising wherein the collected data comprises data provided by a plurality of input sensors, each of the plurality of input sensors operatively coupled to at least one of a plurality of components of a mining process, a data response circuit structured to alter an operational parameter of the mining process based on an anomalous condition (see [0045], see [0057], [0059], and [0070]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have combined the system of the patent with the Chapman invention to  include a data response circuit structured to alter an operational parameter of the mining process based on an anomalous condition as taught by Castillo in order to adjust a mining process or components to bang the system to within optimum conditions or avoid problems (see Castillo [0045]) and because the system of the Patent 10983514 could be implemented in any environment that includes sensors and sensor routines.
	However, Chen teaches a system and method for sensing comprising input channels, wherein the plurality of input channels include sensors (see Col 1 lines 63-67; and Col 2 lines 1-7 the channels or ports include connected regular/analog/digital sensor and also IOT devices/sensors; also, see 16-24 and see Col 9 lines 35-45 “sensors”) and internet of things (IoT) devices (internet of things is defined as Wikipedia “The Internet of things (IoT) describes physical objects (or groups of such objects) with sensors, processing ability, software, and other technologies that connect and exchange data with other devices and systems over the Internet or other communications networks. Internet of things has been considered a misnomer because devices do not need to be connected to the public internet, they only need to be connected to a network and be individually addressable”; based on this definition IOT devices simply are devices that can be connected to the internet or addressable. Col 3 lines 20-25 Chen teaches a IOT devices/addressable devices/sensors using MAC address and/or IP addresses, see Col 10 lines 1-5 “the sensors may be identified by one or more unique identifiers in a network environment, such as a TCP/IP and/or a MAC address. 
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 10983514-Castillo’s combination as taught above to include input channels, wherein the plurality of input channels include sensors and internet of things (IoT) devices as taught by Chen in order to optimize data collection of a system/environment (see Col 3 lines 34-50 “…c) adaptive compressive sensing failover and diagnostics, d) adaptive group compressive sensing based on network events, control events,… e) switching on the fly between compressive sensing and raw sensing, and/or any other sensor data capture and processing techniques...Leveraging these sensing techniques, the analysis system 102 can reduce and other wise optimize processed sensor data to create compressed sensor data that enables a user to more efficiently locate, identify and analyze data of interest”. The system provides a higher reliable sensing system by selecting different sets of sensors when a first sensor path/channel is degraded or failed).
	As per claim 16, 10983514-Castillo-Chen teaches the method of claim 14, Castillo further teaches wherein the analyzing comprises determining a vibrational fingerprint for one of the plurality of components (see [0037-0038] vibration).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 10983514-Castillo-Chen’s invention as taught above to include wherein the analyzing comprises determining a vibrational fingerprint for one of the plurality of components as taught by Castillo in order to detect anomalies in the system or component of the system. 
Claim 2 is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over patent Application No. 10983514 in view in view of Del Castillo et al (US 20090194274) and Chen et al (US 10401846) as applied to claim 1 above, and further in view of Clayton et al (US 20170206464). 
 	As per claim 2, 10983514-Castillo-Chen does not explicitly teach the limitation of claim 2. However, Clayton teaches a monitoring system comprising detecting an anomalous condition, wherein the anomalous condition comprises a pre-failure mode condition for one of the plurality of components (see [0092], and [0093).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 10983514-Castillo’s combination as taught above to include detecting an anomalous condition, wherein the anomalous condition comprises a pre-failure mode condition for one of the plurality of components as taught by Clayton in order to avoid and prevent potential failures (see [0092]).
Claim 6 is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over patent Application No. 10983514 in view of Del Castillo et al (US 20090194274) and Chen et al (US 10401846) as applied to claim 1 above, and further in view of Chapman et al (US 8761911).
	As per claim 6, 10983514-Castillo-Chen does not explicitly teach the limitation of claim 6. Chapman teaches wherein one of the plurality of input channels is a continuously monitored alarm (see Col 2 lines 58-60, wherein the anomalous condition is an alarm condition (see Col 5 lines 23-38).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 10983514-Castillo-Chen’s combination as taught above to include wherein one of the plurality of input channels is a continuously monitored alarm (see Col 2 lines 58-60, wherein the anomalous condition is an alarm condition as taught by Chapman in order to ensure safe, efficient, and cost effective drilling operations (see Col 2 lines 58-60).	
Claims 7, 19, and 22 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over patent Application No. 10983514 in view of Del Castillo et al (US 20090194274) and Chen et al (US 10401846) as applied to claim 1 above, and further in view of Boerhout (US 20170004697).
	As per claim 7, 10983514-Castillo-Chen does not explicitly teach the limitation of claim 7. Chapman-Castillo does not explicitly teach to communicate an alarm to a haptic feedback user device in response to the anomalous condition.
	However, Boerhout teaches a monitoring system comprising communicating an alarm to a haptic feedback user device in response to the anomalous condition (see [0001], [0103]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 10983514-Castillo-Chen’s combination as taught above to include communicating an alarm to a haptic feedback user device in response to the anomalous condition as taught by Boerhout in order to send a message to a user and to call the attention of the user by using a haptic device (see 0013 “Haptic feedback is a tactile feedback technology that generates a sense of touch by applying forces, vibrations, or motions to the user”).
	As per claim 22, 10983514-Castillo-Chen teaches the apparatus of claim 21, Castillo further teaches wherein the anomalous condition comprises the data storage circuit accessing see [0040]), and
	wherein the data response component is further configured to communicate an alert (0091).
	10983514-Castillo-Chen does not explicitly teach accessing and communicate an alarm to a haptic feedback user device in response to the anomalous condition.
	However, Boerhout teaches a monitoring system comprising communicating an alarm to an accessed haptic feedback user device in response to the anomalous condition (see [0001], see [0103] “an alarm”). Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 10983514-Castillo-Chen’s combination as taught above to include communicating an alarm to an accessed haptic feedback user device in response to the anomalous condition as taught by Boerhout in order to send a message to a user and to call the attention of the user by using a haptic device (see 0013 “Haptic feedback is a tactile feedback technology that generates a sense of touch by applying forces, vibrations, or motions to the user”).
Claim 8 is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over patent Application No. 10983514 in view of Del Castillo et al (US 20090194274) and Chen et al (US 10401846) as applied to claim 1 above, and further in view of Prosser et al (US 6628567).
	As per claim 8, 10983514-Castillo-Chen does not explicitly teach the limitation of claim 8. However, Prosser teaches a monitoring device comprising monitoring an anomalous condition of a component and an operational parameter, wherein the altered operational parameter is a data transmission multiplexing of the data collected from the plurality of input channels (see Col 3 lines 3-32; see Col lines 10-21).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 10983514-Castillo-Chen’s combination as taught above to include monitoring an anomalous condition of a component and an operational parameter, wherein the altered operational parameter is a data transmission multiplexing of the data collected from the plurality of input channels in order to monitor sensor using a multiplexers that reduces weight, space, power, and cost (see Col 1 lines 49-51) and avoid the disadvantages of conventional multiplexing by using a triggering event to alter the multiplexing parameter and start monitoring sensor with active failures (see Co 5 lines 55-60 and see Col 4 lines 26-39).  
Claims 9-10 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over patent Application No. 10983514 in view of Del Castillo et al (US 20090194274) and Chen et al (US 10401846) as applied to claim 1 above, and further in view of Sustaeta et al (US 20090204267).
	As per claim 9, 10983514-Castillo-Chen does not explicitly teach the limitation of claim 9. However, Sustaeta teaches a monitoring system comprising a data analysis circuit is further structured to utilize a neural network model to detect an anomalous condition (see 0139).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 10983514-Castillo-Chen’s combination as taught above to include a data analysis circuit is further structured to utilize a neural network model to detect an anomalous condition as taught by Sustaeta to determine an anomalous condition based on a plurality of collected data by using a neural network which are very well-known complex algorithm to solve determine, infer and/or anticipate an anomalous condition in a system (see [0063]).
	As per claim 10, 10983514-Castillo-Chen does not explicitly teach the limitation of claim 10.
	Sustaeta further teaches wherein the neural network model is a probabilistic neural network that predicts a fault condition for one of the plurality of components (see [0063]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 10983514-Castillo’s combination as taught above to include a data analysis circuit is further structured to utilize a neural network model to detect an anomalous condition, wherein the neural network model is a probabilistic neural network that predicts a fault condition for one of the plurality of components as taught by Sustaeta to determine an anomalous condition based on a plurality of collected data by using a neural network which are very well-known complex algorithm to solve determine, infer and/or anticipate an anomalous condition in a system (see [0063]).	
Claim 11 is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over patent Application No. 10983514 in view of Del Castillo et al (US 20090194274), Chen et al (US 10401846) and Sustaeta et al (US 20090204267) as applied to claim 9 above and further in view of Eid et al (US6502042). 
	As per claim 11, 10983514-Castillo-Chen-Sustaeta does not explicitly teach the limitations of claim 11.
	However, Eid teaches a system comprising a neural network model is a time delay neural network trained on data collected over time from the plurality of input channels (see Col 14 lines 11-41 “…the neural network, referred to as a time delay neural network, will use as many input nodes as current and past measurement samples it is processing and the training thereof will include a sufficient number of data points to simulate the proper and faulty conditions of the current and past measurement sample”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 10983514-Castillo-Chen-Sustaeta’s combination as taught above to include a neural network model is a time delay neural network trained on data collected over time from the plurality of input channels as taught by Eid to determine an anomalous condition based on a plurality of collected data by using a neural network which are very well-known complex algorithm to simulate the proper and faulty conditions of the current and past measurement samples (see Col 14 lines 11-41).
Claim 12 is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over patent Application No. 10983514 in view of Del Castillo et al (US 20090194274), Chen et al (US 10401846)  and Sustaeta et al (US 20090204267) as applied to claim 9 above and further in view of Patil et al (US 20180096243).
 	As per claim 12, 10983514-Castillo-Chen-Sustaeta does not explicitly teach the limitations of claim 12.
 	However, Patil teaches an anomaly classification system comprising using a neural network model that is a convolutional neural network which provides a recommended route change for one of the plurality of collector routes of the data collector (see [0003], [0022]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 10983514-Castillo-Chen-Sustaeta’s combination as taught above to include using a neural network model that is a convolutional neural network which provides a recommended route change for one of the plurality of collector routes of the data collector as taught by Patil in order to detect anomalies in collected data (see [0016] and since convolutional neural network are easy to train (see [0004]).	
Claim 13 is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over patent Application No. 10983514 in view of Del Castillo et al (US 20090194274), and Chen et al (US 10401846)  and Sustaeta et al (US 20090204267) as applied to claim 9 above and further in view of Discenzo et al (US 7539549).
 	As per claim 13, 10983514-Castillo-Sustaeta does not explicitly teach the limitations of claim 13.
 	However, Discenzo teaches a monitoring system comprising an expert system switches a structure of the neural network model based on the data collected from the plurality of input channels (see Col 21 lines 9-30).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 10983514-Castillo-Chen-Sustaeta’s combination as taught above to include an expert system switches a structure of the neural network model based on the data collected from the plurality of input channels as taught by Discenzo in order to detect anomalies and produces a meaningful output without any external human supervision (see Col 2 lines 29-31).	
Claim 15 is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over patent Application No. 10983514 in view of Del Castillo et al (US 20090194274) and Chen et al (US 10401846) as applied to claim 14 above and further in view of Clayton et al (US 20170206464).
 	As per claim 15, 10983514-Castillo does not explicitly teach the limitations of claim 15.
	However, Clayton teaches a monitoring system comprising detecting an anomalous condition, wherein the anomalous condition comprises a pre-failure mode condition for one of the plurality of components (see [0092] “Accelerometers that detect vibration in rotating components can provide early detection of potential problems with the equipment and enable the facility operator to take preventative action of repairing or shutting down the piece of equipment before failure occurs”; also, see [0093] “Vibration time series data can indicate problematic trends or anomalies”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 10983514-Castillo’s combination as taught above to include detecting an anomalous condition, wherein the anomalous condition comprises a pre-failure mode condition for one of the plurality of components as taught by Clayton in order to avoid and prevent potential failures (see [0092]).
	10983514-Castillo-Clayton still does not explicitly teach wherein the altering the operational parameter comprises increasing data monitoring of the one of the plurality of components.
	However, Chen further teaches the system for sensing further comprising altering an operational parameter is one of the plurality of collector routes of the data collector, and wherein the data response circuit is further structured to alter the one of the plurality of collector routes to increase data monitoring of one of the plurality of components (see Col 6 lines 25-36 “In any event, a sensor that detects a predefined trigger, such as an interesting situation represented with data of interest, may then respond, such as by increasing its sampling rate if performing periodic or random sampling… Likewise, the system 102 or any other upstream application may detect something of interest or respond to a user interaction and communicate to any sensor or combination of sensors to command a sensor change, such as 
increases or decreases in sampling rate”; also, see Col 7 lines 27-32 and col 8 lines 54-67).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 10983514-Castillo-Chen-Clayton’s combination as taught above to include wherein the altered operational parameter is one of the plurality of collector routes of the data collector, and wherein the data response circuit is further structured to alter the one of the plurality of collector routes to increase data monitoring of one of the plurality of components as taught by Chen in order to perform a more accurate monitoring and avoid any failures in the system.
Claim 17 is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over patent Application No. 10983514 in view of Del Castillo et al (US 20090194274) and Chen et al (US 10401846) as applied to claim 14 above and further in view of Turner et al (US 20140251688).
 	As per claim 17, 10983514-Castillo-Chen teaches wherein the anomalous condition comprises a reduced operating capability for one of the plurality of components (see Castillo 0066, also, see [0037-0038] vibration; also, see [0069]). 
 	10983514-Castillo-CHen  does not explicitly teach wherein the altering comprises adjusting an operational parameter of the mining process to reduce a work load of the one of the plurality of components
	However, Turner teaches a monitoring system comprising monitoring an anomalous condition, in a mining process, comprises a reduced operating capability for one of the plurality of components altering a parameter (see [0169] “For example, if the most likely cause of lost performance was identified as a worn bit, the software will advise the operator to decrease drill bit RPM or WOB in order to reduce the wear on the bit. Similarly, if the cause of lost performance were insufficient hole cleaning, the software would advise the operator to increase the flow rate of drilling mud and reduce the WOB), wherein the altering comprises adjusting an operational parameter of the mining process to reduce a work load of the one of the plurality of components (see [0169] “to decrease drill bit RPM or WOB in order to reduce the wear on the bit…. reduce the WOB”; also, see [0171).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 10983514-Castillo-Chen’s combination as taught above to include monitoring an determining an anomalous condition, in a mining process, that comprises a reduced operating capability for one of the plurality of components altering a parameter, wherein the altering comprises adjusting an operational parameter of the mining process to reduce a work load of the one of the plurality of components as taught by Turner in order to reduce the anomalous condition (see [0169]) and [0171] “to decrease WOB by a predetermined amount and then determines if such a decrease in WOB reduces vibration below the predetermined maximum. If either procedure reduces vibration below the predetermined maximum, the cause of lost drilling performance is deemed to have been mitigated).
Claim 23 is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over patent Application No. 10983514 in view of Del Castillo et al (US 20090194274) and Chen et al (US 10401846) as applied to claim 21 above and further in view of Pochiraju (US 20100278086).
 	As per claim 23, 10983514-Castillo-Chen teaches the apparatus of claim 21, but it does not explicitly teach wherein the anomalous condition is a reduced network capability, and wherein the data response circuit is further structured to adjust a collector route of the data collector in response to the anomalous condition.
	Pochiraju teaches a system for transmitting data on a network comprising detecting an anomalous condition, wherein the anomalous condition is a reduced network capability, and wherein the data response circuit is further structured to adjust a collector route of the data collector in response to the anomalous condition (see [0040] [0052]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified 10983514-Castillo-Chen’s combination as taught above to include detecting an anomalous condition, wherein the anomalous condition is a reduced network capability, and wherein the data response circuit is further structured to adjust a collector route of the data collector in response to the anomalous condition as taught by Pochiraju in order to improve or mitigate the anomalous condition (see [0040]).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 14, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al (US 8761911) in view of Del Castillo et al (US 20090194274, hereinafter referred as “Castillo”) and Chen et al (US 10401846 cited in IDS of 06/21/2022).
	As per claim 1, Chapman teaches a monitoring system for data collection in a mining environment (see Col 1 lines 28-31 “The present embodiments generally relate to a system for monitoring a status from a secondary location of a plurality of equipment on a drilling site, while simultaneously enabling preventive maintenance of the plurality of equipment”), the system comprising:
	a data collector communicatively coupled to a plurality of input channels (see Fig. 1 data acquisition system comprises a data collector with analog and digital input channels; also, see Col 16 lines 14 I/O channels);
	a data storage structured to store a plurality of collector routes (see Fig. 1 data storage 16; also, see Fig. 2 and Col 15 lines 51-60; also, see Col 16 lines 3-20 “The site data storage can include a plurality of configuration libraries 63. The configuration libraries can include a digital input monitor configuration library 64, an analog input monitor configuration library 65”; also, see Col 5 lines 63-67 and Col 6 lines 13-37) and collected data that correspond to the plurality of input channels (see Fig. 1 data storage 16; see Fig. 2 the data storage is structured to store collected data of the digital an analog input channels; see Col 15 lines 65-67 to col 16 line 5 “site data storage can include computer instructions 18 to form a site database which is used to store at least one digital signal, at least one analog signal, at least one message, at least one report and combinations thereof.), wherein the plurality of collector routes each comprise a different data collection routine, (see Col 3 lines 45-60 “In an embodiment, the site process monitor is formed using computer instructions in the site data storage to monitor a status of a digital input monitor, an analog input monitor, a data transfer device, an analog detail monitor, a site task processor device, or combinations thereof… The system can have a digital input monitor formed from computer instructions in the site data storage, as well as an analog input monitor formed from computer instructions in the site data storage, an analog detail monitor formed from computer instructions in the site data storage”, these are routines and also comprises different routing since they are programmed to collect data from analog or digital channels; also, see Col 4 lines 4-36 the digital input monitors and analog input monitors are routines that reads sensors data, thus, each sensor teaches a different routine and also a different route. Each input/output channel is connected to each sensor forming a route. Digital I/O and analog I/O represent different channels and thus different routing and routines configuration; also, see Fig. 2 Col 15 lines 50-67 “FIG. 2 is a diagram of the computer instructions within the site data storage 16. The computer instructions in the site data storage can include a site process monitor 38, a digital input monitor 20, an analog input monitor 24, a data transfer device 28, an analog detail monitor 45… The site data storage 16 can include computer instructions 42 for creating and storing at least one report from the digital input monitor, the analog input monitor” routine are computer instructions/threads…”; also, see Col 16 lines 3-20 and 25-55 analog and digital routine for detecting analog and digital signals, “The configuration libraries can include a digital input monitor configuration library 64, an analog input monitor configuration library 65… Examples of the information in these libraries can include the software driver associated with the data acquisition hardware, the database connection information, the hardware polling cycle, the masks to indicate unused control bits or analog I/0 channels”, thus, the digital input monitor configuration library 64, an analog input monitor configuration library 65, represent routines and also routes within them since I/O channels (analog or digital) are specified), and wherein the collected data comprises data provided by a plurality of input sensors, each of the plurality of input sensors operatively coupled to at least one of a plurality of components of a mining process (see Col 1 lines 41-60, and Col 4 lines 53-57 and see Col 16 lines 25-55; also, see Fig. 1 sensors connected to equipment of the mining process);
	a data acquisition circuit structured to interpret a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels (see Fig. 1 a data acquisitions circuit 8 collects data from each sensor; also, see col 3 lines 35-37 “At a site, the system can have data acquisition hardware for receiving and storing sensor data from sensors attached to one or more pieces of equipment at the site”; also, see Col 6 lines 9-10 “the analog data acquisition hardware read and poll intervals”; also, see Col 16 lines 40-43); 
	a data analysis circuit structured to analyze the collected data from the plurality of input channels (see Fig. 1 processor 14, the data analysis circuit is the site processor executing each of the site data storage routines or instructions see Col 5 lines 23-36 “the term "digital input monitor'' refers to computer instructions which receive digital sensor data from a particular piece of equipment at the site, analyzes the digital 25 sensor data to be within preset limits, and stores the sensor data in site data storage… As used herein the term "analog input monitor" refers to computer instructions which receive analog sensor data from a particular piece of equipment at the site, analyzes the analog sensor data to be within preset limits, and stores the sensor data in site data storage and optionally presents the analog 35 sensor data on a display”) and evaluate a collection routine of the data collector based on the analyzed collected data (the evaluation of a collection routine has been broadly interpreted in light of the specification as using the analog/digital input monitor or using the analog/digital input monitor configuration library to detect and analyze the collected data;
see Col 17 lines 8-12 “The site data storage can include a site process monitor 38. The site process monitor 38 can have computer instructions 41 to monitor status of the digital input monitor, the analog input monitor, the data transfer device, the site task device, and the analog detail monitor”, the data analysis circuit is the site processor executing each of the site data storage routines or instructions; also, see Fig. 3 the digital input monitor 20 and analog input monitor, and see Col 4 lines 4-36, “…The digital input monitor in embodiments, reads the sensor data on a periodic cycle and can mask any unused digital bits. The digital input monitor determines if a change in the digital sensor information and sensor data occurs…. The analog input monitor has computer instructions in the site data storage for monitoring analog sensor data from the data acquisition equipment, computer instructions in the site data storage to compare analog sensor data to determine if a change in the analog sensor data occurs and to store the data once a change occurs, or computer instructions in the site data storage to store analog sensor data after a preset number of cycles”…, thus, collection routines are evaluated by comparing collected data, also the routing od data is also evaluated to see if it is analog or digital data and by comparing analog or digital data with changes or thresholds, also, see CO 5 lines 28-30 and 36-38; also, see Col 5 lines 1-47),
	wherein the analysis of the collected data reveals an anomalous condition (see Col 4 lines 26-29 “The analog input monitor can, as an example, monitor
voltage and current data from the data acquisition hardware on a periodic time cycle. The analog input monitor can determine if a change in sensor voltage or current is significant”; see Col 17 lines “35-40 “The term "analog flow monitor" refers to computer instructions for collecting analog data from a flow sensor, and analyzing the analog sensor data to determine when a significant change in flow rate occurs, and then storing the analyzed sensor data”; also, see Col 5 lines 36-38);
	(see Fig. 1 data acquisition system comprises a data collector with analog and digital input channels; also, see Col 16 lines 14 I/O channels; also, see Col 4 lines 4-36 the digital input monitors and analog input monitors are routines that reads sensors data, thus, each sensor teaches a different routine and also a different route. Each input/output channel is connected to each sensor forming a route).
	while Chapman clearly teaches that the routines and routes are reconfigurable with different parameters (see Col 6 lines 1-67 the routines/libraries include reconfigurable parameters such as sampling rates, I/O configuration (channels or routes), thresholds/limits, size of the sampling window), and some operational parameters of the process  could be altered (see Col 12 lines 63-67 and Col 13 1-15),  	Chapman does not explicitly teach a data response circuit structured to alter an operational parameter of the mining process based on the anomalous condition, and adjust the collection routine, wherein adjusting the collection routine comprises changing from a first subset of input channels to an alternate subset of input channels from the plurality of input channels, and wherein the plurality of input channels include internet of things (IoT) devices.
	However, Castillo, in an analogous art of monitoring and controlling mining processes, teaches a system comprising a data response circuit structured to alter an operational parameter of the mining process based on an anomalous condition (see [0045] “A processor may be provided to analyze the data (locally or remotely), make the decisions and/or actuate the controller. In this manner, oilfield 100 may be selectively adjusted based on the data collected. This technique may be used to optimize portions of the oilfield operation, such as controlling drilling, weight on bit, pump rates, or other parameters. These adjustments may be made automatically based on computer protocol, and/or manually by an operator. In some cases, well plans may be adjusted to select optimum operating conditions, or to avoid problem”; also, see [0194-0196]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman’s invention to include a data response circuit structured to alter an operational parameter of the mining process based on an anomalous condition as taught by Castillo in order to adjust a mining process or components to bang the system to within optimum conditions or avoid problems (see [0045]).  Castillo further teaches communicatively coupled to a plurality of input channels (see Fig. 5 collector interface 503 and channels 510; see [0080] “interface 503 selects the data channel of server(s) 506 and receives the data. Interface 503 also maps the data channels to data from wellsite 504”) and data acquisition circuits for interpreting collected data (see [0057], [0059], and [0070].
	However, Chapman-Castillo still does not explicitly teach adjust the collection routine, wherein adjusting the collection routine comprises changing from a first subset of input channels to an alternate subset of input channels from the plurality of input channels, and wherein the plurality of input channels include internet of things (IoT) devices (this has been broadly interpreted in light of the specification. Among the plurality of embodiments or suggested interoperation in the original disclosure, the disclosure suggests selecting a different sensor when a first sensors has problems of communication, bandwidth, latency, sensor errors, parameter being exceeded, and so on as suggested in pars. 0980-0983, 0985, 986-991, 995-997, or 1014).
	However, Chen teaches a system and method for sensing comprising a data response circuit (see Fig. 5 module 508; also, see Col 2 lines 57-59 hardware; and see Col 8 lines 1-10 ) structured to adjust a collection routine (see Col 9 lines 35-45), wherein adjusting the collection routine comprises changing from a first subset of input channels to an alternate subset of input channels from the plurality of input channels (this limitation has been interpreted broadly in light of the specification as a channel is a connection or path to a sensor; see Col 7 lines 14-18 if a sensor fails, then another sensor is selected; Col 9 lines 35-50 “multiplexing, industrial environment based triggers, or other data selection technique. In other examples, selection 35 of sensor data by the data formation module 508 may be based on the sensor data changing by more than a predetermined threshold or being outside a predetermined threshold. In other examples, the sensor data from different sensors may be selected based on operational considerations, such as robustness/quality level of the communication path, a level of the quality of the sensor data, and/or comparison of differences with data from other nearby sensors. For example, when sensor data is identified as noisy, delayed or intermittent, another sensor may be selected”; also, see Col 10 lines 1-5 “in an example of a network configuration, different sensors may be readily available and dynamically selectable based on a unique identifier of the sensor or sensor ports, such as a TCP/IP address and/or MAC address…”; also, see Col 12 lines 12-15), and wherein the plurality of input channels include sensors (see Col 1 lines 63-67; and Col 2 lines 1-7 the channels or ports include connected regular/analog/digital sensor and also IOT devices/sensors; also, see 16-24 and see Col 9 lines 35-45 “sensors”) and internet of things (IoT) devices (internet of things is broadly defined as Wikipedia “The Internet of things (IoT) describes physical objects (or groups of such objects) with sensors, processing ability, software, and other technologies that connect and exchange data with other devices and systems over the Internet or other communications networks. Internet of things has been considered a misnomer because devices do not need to be connected to the public internet, they only need to be connected to a network and be individually addressable”; based on this definition IOT devices simply are devices that can be connected to the internet or addressable. Col 3 lines 20-25 Chen teaches a IOT devices/addressable devices/sensors using MAC address and/or IP addresses, see Col 10 lines 1-5 “the sensors may be identified by one or more unique identifiers in a network environment, such as a TCP/IP and/or a MAC address. 
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman-Castillo’s combination as taught above to include data response circuit structured to adjust a collection routine, wherein adjusting the collection routine comprises changing from a first subset of input channels to an alternate subset of input channels from the plurality of input channels, and wherein the plurality of input channels include sensors and internet of things (IoT) devices as taught by Chen in order to provide optimize data collection of a system/environment (see Col 3 lines 34-50 “…c) adaptive compressive sensing failover and diagnostics, d) adaptive group compressive sensing based on network events, control events,… e) switching on the fly between compressive sensing and raw sensing, and/or any other sensor data capture and processing techniques...Leveraging these sensing techniques, the analysis system 102 can reduce and other wise optimize processed sensor data to create compressed sensor data that enables a user to more efficiently locate, identify and analyze data of interest”. The system provides a higher reliable sensing system by selecting different sets of sensors when a first sensor path/channel is degraded or failed).
	As per claim 3, Chapman-Castillo-Chen teaches the system of claim 1, Castillo further teaches wherein the altered operational parameter is an operational parameter of one of the plurality of components (see [0045] “A processor may be provided to analyze the data (locally or remotely), make the decisions and/or actuate the controller. In this manner, oilfield 100 may be selectively adjusted based on the data collected. This technique may be used to optimize portions of the oilfield operation, such as controlling drilling, weight on bit, pump rates, or other parameters. These adjustments may be made automatically based on computer protocol, and/or manually by an operator. In some cases, well plans may be adjusted to select optimum operating conditions, or to avoid problem”).
	As per claim 5, Chapman-Castillo-Chen teaches the system of claim 1, Chen further teaches wherein the altered operational parameter is one of the plurality of collector routes of the data collector, and wherein the data response circuit is further structured to alter the one of the plurality of collector routes to increase data monitoring of one of the plurality of components (see Col 6 lines 25-36 “In any event, a sensor that detects a predefined trigger, such as an interesting situation represented with data of interest, may then respond, such as by increasing its sampling rate if performing periodic or random sampling… Likewise, the system 102 or any other upstream application may detect something of interest or respond to a user interaction and communicate to any sensor or combination of sensors to command a sensor change, such as 
increases or decreases in sampling rate”; also, see Col 7 lines 27-32 and col 8 lines 54-67).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman-Castillo-Chen’s combination as taught above to include wherein the altered operational parameter is one of the plurality of collector routes of the data collector, and wherein the data response circuit is further structured to alter the one of the plurality of collector routes to increase data monitoring of one of the plurality of components as taught by Chen in order to perform a more accurate monitoring and avoid any failures in the system.
	As per claim 6, Chapman-Castillo-Chen teaches the system of claim 1, Chapman further teaches wherein one of the plurality of input channels is a continuously monitored alarm (see Col 2 lines 58-60 “The system can be used to continuously and automatically monitor onshore and offshore drilling operations to ensure safe, efficient, and cost effective drilling operations), wherein the anomalous condition is an alarm condition (see Col 5 lines 23-38 “…If the analyzed digital sensor data is outside preset limits, the digital input monitor provides an alarm to at least one user client device...If the analyzed analog sensor data is outside preset limits, the analog input monitor provides an alarm to at least one user client device”).
	As per claim 14, Chapman teaches a computer-implemented method for monitoring data collection in a mining environment, the method comprising:
	collecting data from a plurality of input channels (see Fig. 1 data acquisition system comprises a data collector with analog and digital input channels; also, see Col 16 lines 14 I/O channels), wherein the collected data comprises data provided by a plurality of input sensors, each of the plurality of input sensors operatively coupled to at least one of a plurality of components of a mining process (see Col 16 lines 25-55; also, see Fig. 1 sensors connected to equipment of the mining process);
	accessing a plurality of collector routes on a data storage (see Col 16 lines 3-20 “The site data storage can include a plurality of configuration libraries 63. The configuration libraries can include a digital input monitor configuration library 64, an analog input monitor configuration library 65”; also, see Col 5 lines 63-67 and Col 6 lines 13-37), and storing the collected data on the data storage (see Fig. 1 data storage 16; see Fig. 2 the data storage is structured to store collected data of the digital an analog input channels; see Col 15 lines 65-67 to col 16 line 5 “site data storage can include computer instructions 18 to form a site database which is used to store at least one digital signal, at least one analog signal, at least one message, at least one report and combinations thereof ),
	wherein a set of the plurality of collector routes each comprise a different data collection routine (see Col 3 lines 45-60 “In an embodiment, the site process monitor is formed using computer instructions in the site data storage to monitor a status of a digital input monitor, an analog input monitor, a data transfer device, an analog detail monitor, a site task processor device, or combinations thereof… The system can have a digital input monitor formed from computer instructions in the site data storage, as well as an analog input monitor formed from computer instructions in the site data storage, an analog detail monitor formed from computer instructions in the site data storage”, these are routines and also comprises different routing since they are programmed to collect data from analog or digital channels; also, see Col 4 lines 4-36 the digital input monitors and analog input monitors are routines that reads sensors data, thus, each sensor teaches a different routine and also a different route. Each input/output channel is connected to each sensor forming a route. Digital I/O and analog I/O represent different channels and thus different routing and routines configuration; also, see Fig. 2 Col 15 lines 50-67 “FIG. 2 is a diagram of the computer instructions within the site data storage 16. The computer instructions in the site data storage can include a site process monitor 38, a digital input monitor 20, an analog input monitor 24, a data transfer device 28, an analog detail monitor 45… The site data storage 16 can include computer instructions 42 for creating and storing at least one report from the digital input monitor, the analog input monitor” routine are computer instructions/threads…”; also, see Col 16 lines 3-20 and 25-55 analog and digital routine for detecting analog and digital signals, “The configuration libraries can include a digital input monitor configuration library 64, an analog input monitor configuration library 65… Examples of the information in these libraries can include the software driver associated with the data acquisition hardware, the database connection information, the hardware polling cycle, the masks to indicate unused control bits or analog I/0 channels”, thus, the digital input monitor configuration library 64, an analog input monitor configuration library 65, represent routines and also routes within them since I/O channels (analog or digital) are specified);
	interpreting a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels (see Fig. 1 a data acquisitions circuit 8 interprets and transmits data; see Fig. 1 a data acquisitions circuit 8 collects data form each sensor; also, see col 3 lines 35-37 “At a site, the system can have data acquisition hardware for receiving and storing sensor data Col from sensors attached to one or more pieces of equipment at the site”; also, see Col 6 lines 9-10 “the analog data acquisition hardware read and poll intervals”; also, see Col 16 lines 40-43); 	analyzing the collected data and evaluating a collection routine of the data collector based on the analyzed collected data (the evaluation of a collection routine has been broadly interpreted in light of the specification as using the analog/digital input monitor or using the analog/digital input monitor configuration library to detect and analyze the collected data; see Col 17 lines 8-12 “The site data storage can include a site process monitor 38. The site process monitor 38 can have computer instructions 41 to monitor status of the digital input monitor, the analog input monitor, the data transfer device, the site task device, and the analog detail monitor”, the data analysis circuit is the site processor executing each of the site data storage routines or instructions; also, see Fig. 3 the digital input monitor 20 and analog input monitor, and see Col 4 lines 4-36, “…The digital input monitor in embodiments, reads the sensor data on a periodic cycle and can mask any unused digital bits. The digital input monitor determines if a change in the digital sensor information and sensor data occurs…. The analog input monitor has computer instructions in the site data storage for monitoring analog sensor data from the data acquisition equipment, computer instructions in the site data storage to compare analog sensor data to determine if a change in the analog sensor data occurs and to store the data once a change occurs, or computer instructions in the site data storage to store analog sensor data after a preset number of cycles”…, thus, collection routines are evaluated by comparing collected data, also the routing od data is also evaluated to see if it is analog or digital data and by comparing analog or digital data with changes or thresholds, also, see CO 5 lines 28-30 and 36-38; also, see Col 5 lines 1-47),
	wherein the analyzing of the collected data reveals an anomalous condition (see Col 17 lines “35-40 “The term "analog flow monitor" refers to computer instructions for collecting analog data from a flow sensor, and analyzing the analog sensor data to determine when a significant change in flow rate occurs, and then storing the analyzed sensor data”);
	(see Fig. 1 data acquisition system comprises a data collector with analog and digital input channels; also, see Col 16 lines 14 I/O channels; also, see Col 4 lines 4-36 the digital input monitors and analog input monitors are routines that reads sensors data, thus, each sensor teaches a different routine and also a different route. Each input/output channel is connected to each sensor forming a route).
	while Chapman clearly teaches that the routines and routes are reconfigurable with different parameters (see Col 6 lines 1-67 the routines/libraries include reconfigurable parameters such as sampling rates, I/O configuration (channels or routes), thresholds/limits, size of the sampling window), and some operational parameters of the process  could be altered (see Col 12 lines 63-67 and Col 13 1-15),  	while Chapman clearly teaches that the routines and routes are reconfigurable with different parameters (see Col 6 lines 1-67 the routines/libraries include reconfigurable parameters such as sampling rates, I/O configuration (channels or routes), thresholds/limits, size of the sampling window), and some operational parameters of the process  could be altered (see Col 12 lines 63-67 and Col 13 1-15), Chapman does not explicitly teach altering an operational parameter of the mining process based on the anomalous condition, and adjust the collection routine wherein adjusting the collection routine comprises changing from a first subset of input channels to an alternate subset of input channels from the plurality of input channels, and wherein the plurality of input channels include internet of things (IoT) devices.
 	However, Castillo, in an analogous art of monitoring and controlling mining processes, teaches a system and method comprising a step of altering an operational parameter of the mining process based on an anomalous condition (see [0045] “A processor may be provided to analyze the data (locally or remotely), make the decisions and/or actuate the controller. In this manner, oilfield 100 may be selectively adjusted based on the data collected. This technique may be used to optimize portions of the oilfield operation, such as controlling drilling, weight on bit, pump rates, or other parameters. These adjustments may be made automatically based on computer protocol, and/or manually by an operator. In some cases, well plans may be adjusted to select optimum operating conditions, or to avoid problem”; also, see [0194-0196]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman’s invention to include a data response circuit structured a step of altering an operational parameter of the mining process based on an anomalous condition taught by Castillo in order to adjust a mining process or components to bang the system to within optimum conditions or avoid problems (see [0045]). 
   	Castillo further teaches communicatively coupled to a plurality of input channels (see Fig. 5 collector interface 503 and channels 510; see [0080] “interface 503 selects the data channel of server(s) 506 and receives the data. Interface 503 also maps the data channels to data from wellsite 504”) and data acquisition circuits for interpreting collected data (see [0057], [0059], and [0070]).
However, Chapman-Castillo still does not explicitly teach adjust the collection routine, wherein adjusting the collection routine comprises changing from a first subset of input channels to an alternate subset of input channels from the plurality of input channels, and wherein the plurality of input channels include internet of things (IoT) devices (this has been broadly interpreted in light of the specification. Among the plurality of embodiments or suggested interoperation in the original disclosure, the disclosure suggests selecting a different sensor when a first sensors has problems of communication, bandwidth, latency, sensor errors, parameter being exceeded, and so on as suggested in pars. 0980-0983, 0985, 986-991, 995-997, or 1014).
	However, Chen teaches a system and method for sensing comprising a data response circuit (see Fig. 5 module 508; also, see Col 2 lines 57-59 hardware; and see Col 8 lines 1-10 ) structured to adjust a collection routine (see Col 9 lines 35-45), wherein adjusting the collection routine comprises changing from a first subset of input channels to an alternate subset of input channels from the plurality of input channels (this limitation has been interpreted broadly in light of the specification as a channel is a connection or path to a sensor; see Col 7 lines 14-18 if a sensor fails, then another sensor is selected; Col 9 lines 35-50 “multiplexing, industrial environment based triggers, or other data selection technique. In other examples, selection 35 of sensor data by the data formation module 508 may be based on the sensor data changing by more than a predetermined threshold or being outside a predetermined threshold. In other examples, the sensor data from different sensors may be selected based on operational considerations, such as robustness/quality level of the communication path, a level of the quality of the sensor data, and/or comparison of differences with data from other nearby sensors. For example, when sensor data is identified as noisy, delayed or intermittent, another sensor may be selected”; also, see Col 10 lines 1-5 “in an example of a network configuration, different sensors may be readily available and dynamically selectable based on a unique identifier of the sensor or sensor ports, such as a TCP/IP address and/or MAC address…”; also, see Col 12 lines 12-15), and wherein the plurality of input channels include sensors (see Col 1 lines 63-67; and Col 2 lines 1-7 the channels or ports include connected regular/analog/digital sensor and also IOT devices/sensors; also, see 16-24 and see Col 9 lines 35-45 “sensors”) and internet of things (IoT) devices (internet of things is defined as Wikipedia “The Internet of things (IoT) describes physical objects (or groups of such objects) with sensors, processing ability, software, and other technologies that connect and exchange data with other devices and systems over the Internet or other communications networks. Internet of things has been considered a misnomer because devices do not need to be connected to the public internet, they only need to be connected to a network and be individually addressable”; based on this definition IOT devices simply are devices that can be connected to the internet or addressable. Col 3 lines 20-25 Chen teaches a IOT devices/addressable devices/sensors using MAC address and/or IP addresses, see Col 10 lines 1-5 “the sensors may be identified by one or more unique identifiers in a network environment, such as a TCP/IP and/or a MAC address. 
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman-Castillo’s combination as taught above to include data response circuit structured to adjust a collection routine, wherein adjusting the collection routine comprises changing from a first subset of input channels to an alternate subset of input channels from the plurality of input channels, and wherein the plurality of input channels include sensors and internet of things (IoT) devices as taught by Chen in order to provide optimize data collection of a system/environment (see Col 3 lines 34-50 “…c) adaptive compressive sensing failover and diagnostics, d) adaptive group compressive sensing based on network events, control events,… e) switching on the fly between compressive sensing and raw sensing, and/or any other sensor data capture and processing techniques...Leveraging these sensing techniques, the analysis system 102 can reduce and other wise optimize processed sensor data to create compressed sensor data that enables a user to more efficiently locate, identify and analyze data of interest”. The system provides a higher reliable sensing system by selecting different sets of sensors when a first sensor path/channel is degraded or failed).
	As per claim 16, Chapman-Castillo-Chen teaches the method of claim 14, Castillo further teaches wherein the analyzing comprises determining a vibrational fingerprint for one of the plurality of components (see [0037-0038] vibration).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman-Castillo-Chen’s combination as taught above to include wherein the analyzing comprises determining a vibrational fingerprint for one of the plurality of components as taught by Castillo in order to detect anomalies in the system or component of the system. 
	As to claim 21, this claim is the apparatus claim corresponding to the system claim 1 and is rejected for the same reasons mutatis mutandis (claim 21 is broader than claim 1 and is thus encompassed by claim 1) .	
Claims 2  and 15 are is rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al (US 8761911) in view of Del Castillo et al (US 20090194274) and Chen et al (US 10401846) as applied to claim 1 and further in view of Clayton et al (US 20170206464). 
	As per claim 2, Chapman-Castillo-Chen teaches the system of claim 1, but does not explicitly teach wherein the anomalous condition comprises a pre-failure mode condition for one of the plurality of components.
 	However, Clayton teaches a monitoring system comprising detecting an anomalous condition, wherein the anomalous condition comprises a pre-failure mode condition for one of the plurality of components (see [0092] “Accelerometers that detect vibration in rotating components can provide early detection of potential problems with the equipment and enable the facility operator to take preventative action of repairing or shutting down the piece of equipment before failure occurs”; also, see [0093] “Vibration time series data can indicate problematic trends or anomalies”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman-Castillo-Chen’s combination as taught above to include detecting an anomalous condition, wherein the anomalous condition comprises a pre-failure mode condition for one of the plurality of components as taught by Clayton in order to avoid and prevent potential failures (see [0092]).
	As per claim 15, Chapman-Castillo-Chen teaches the method of claim 14, 
	However, Clayton teaches a monitoring system comprising detecting an anomalous condition, wherein the anomalous condition comprises a pre-failure mode condition for one of the plurality of components (see [0092] “Accelerometers that detect vibration in rotating components can provide early detection of potential problems with the equipment and enable the facility operator to take preventative action of repairing or shutting down the piece of equipment before failure occurs”; also, see [0093] “Vibration time series data can indicate problematic trends or anomalies”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman-Castillo-Chen’s combination as taught above to include detecting an anomalous condition, wherein the anomalous condition comprises a pre-failure mode condition for one of the plurality of components as taught by Clayton in order to avoid and prevent potential failures (see [0092]).
	Chapman-Castillo-Clayton still does not explicitly teach wherein the altering the operational parameter comprises increasing data monitoring of the one of the plurality of components.
	However, Chen further teaches the system for sensing further comprising altering an operational parameter is one of the plurality of collector routes of the data collector, and wherein the data response circuit is further structured to alter the one of the plurality of collector routes to increase data monitoring of one of the plurality of components (see Col 6 lines 25-36 “In any event, a sensor that detects a predefined trigger, such as an interesting situation represented with data of interest, may then respond, such as by increasing its sampling rate if performing periodic or random sampling… Likewise, the system 102 or any other upstream application may detect something of interest or respond to a user interaction and communicate to any sensor or combination of sensors to command a sensor change, such as 
increases or decreases in sampling rate”; also, see Col 7 lines 27-32 and col 8 lines 54-67).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman-Castillo-Chen’s combination as taught above to include wherein the altered operational parameter is one of the plurality of collector routes of the data collector, and wherein the data response circuit is further structured to alter the one of the plurality of collector routes to increase data monitoring of one of the plurality of components as taught by Chen in order to perform a more accurate monitoring and avoid any failures in the system.
Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al (US 8761911) in view of Del Castillo et al (US 20090194274) and Chen et al (US 10401846) as applied to claim 1 and further in view of Boerhout (US 20170004697). 
	As per claim 7, Chapman-Castillo-Chen teaches the system of claim 1, Chapman further teaches wherein the anomalous condition comprises an anomalous operational mode for one of the plurality of components, and wherein the data response circuit is further structured to communicate an alarm (see Col 2 lines 58-60 “The system can be used to continuously and automatically monitor onshore and offshore drilling operations to ensure 60 safe, efficient, and cost effective drilling operations; also, see Col 5 lines 23-38 “…If the analyzed digital sensor data is outside preset limits, the digital input monitor provides an alarm to at least one user client device...If the analyzed analog sensor data is outside preset limits, the analog input monitor provides an alarm to at least one user client device”).
	Chapman-Castillo-Chen still does not explicitly teach to communicate an alarm to a haptic feedback user device in response to the anomalous condition.
	However, Boerhout teaches a monitoring system comprising communicating an alarm to a haptic feedback user device in response to the anomalous condition (see [0001] “The present invention relates to a machine condition data acquisition system including a condition monitoring device in communication with at least one remote notification device. More specifically, the system is adapted to forward a message from the condition monitoring device to each remote notification device, wherein the remote notification device then notifies the user that machine parameter measurements have been acquired; the notification process employing at a haptic notification device”; also, see [0103] “an alarm”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman-Castillo-Chen’s combination as taught above to include communicating an alarm to a haptic feedback user device in response to the anomalous condition as taught by Boerhout in order to send a message to a user and to call the attention of the user by using a haptic device (see 0013 “Haptic feedback is a tactile feedback technology that generates a sense of touch by applying forces, vibrations, or motions to the user”).
	As per claim 22, Chapman-Castillo-Chen teaches the apparatus of claim 21, Chapman further teaches wherein the anomalous condition comprises the data storage circuit accessing a see Col 2 lines 58-60 “The system can be used to continuously and automatically monitor onshore and offshore drilling operations to ensure 60 safe, efficient, and cost effective drilling operations; also, see Col 5 lines 23-38 “…If the analyzed digital sensor data is outside preset limits, the digital input monitor provides an alarm to at least one user client device...If the analyzed analog sensor data is outside preset limits, the analog input monitor provides an alarm to at least one user client device”), and
	wherein the data response component is further configured to communicate an alert (see Col 2 lines 58-60 “The system can be used to continuously and automatically monitor onshore and offshore drilling operations to ensure 60 safe, efficient, and cost effective drilling operations; also, see Col 5 lines 23-38 “…If the analyzed digital sensor data is outside preset limits, the digital input monitor provides an alarm to at least one user client device...If the analyzed analog sensor data is outside preset limits, the analog input monitor provides an alarm to at least one user client device”).
	Chapman-Castillo-Chen does not explicitly teach accessing and communicate an alarm to a haptic feedback user device in response to the anomalous condition.
	However, Boerhout teaches a monitoring system comprising communicating an alarm to an accessed haptic feedback user device in response to the anomalous condition (see [0001] “The present invention relates to a machine condition data acquisition system including a condition monitoring device in communication with at least one remote notification device. More specifically, the system is adapted to forward a message from the condition monitoring device to each remote notification device, wherein the remote notification device then notifies the user that machine parameter measurements have been acquired; the notification process employing at a haptic notification device”; also, see [0103] “an alarm”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman-Castillo-Chen’s combination as taught above to include communicating an alarm to an accessed haptic feedback user device in response to the anomalous condition as taught by Boerhout in order to send a message to a user and to call the attention of the user by using a haptic device (see 0013 “Haptic feedback is a tactile feedback technology that generates a sense of touch by applying forces, vibrations, or motions to the user”).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al (US 8761911) in view of Del Castillo et al (US 20090194274) and Chen et al (US 10401846) as applied to claim 1 and further in view of  Prosser et al (US 6628567).
	As per claim 8, Chapman-Castillo-Chen teaches system of claim 1, but it does not explicitly teach wherein the altered operational parameter is a data transmission multiplexing of the data collected from the plurality of input channels.
	However, Prosser teaches a monitoring device comprising monitoring an anomalous condition of a component and an operational parameter, wherein the altered operational parameter is a data transmission multiplexing of the data collected from the plurality of input channels (see Col 3 lines 3-32 “…The acoustic monitoring device of the present invention monitors the acoustic vibrations or signature of the solid structure in relation to set criteria, or predetermined triggering event, to activate a recording of possible alteration and/or damage occurring to the solid structure. The triggering event comprises an acoustic signal of a predetermined amplitude. Once the acoustic triggering event occurs at a sensor location, the acoustic monitoring device records the acoustic event at other sensor locations. By recording the acoustic event that caused the triggering of the acoustic monitoring device, the detected acoustic event reveals its origin, and the magnitude of the damage becomes assessable. By multiplexing the sensor to record the acoustic activity after the occurrence of a triggering event, a continuous monitoring of the solid medium occurs while conserving resources”; see Col lines 10-21).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman-Castillo-Chen’s combination as taught above to include monitoring an anomalous condition of a component and an operational parameter, wherein the altered operational parameter is a data transmission multiplexing of the data collected from the plurality of input channels in order to monitor sensor using a multiplexers that reduces weight, space, power, and cost (see Col 1 lines 49-51) and avoid the disadvantages of conventional multiplexing by using a triggering event to alter the multiplexing parameter and start monitoring sensor with active failures (see Co 5 lines 55-60 in the conventional multiplexing system, sensors are monitored intermittently and some sensor are not actively monitored all the time. By implementing a triggering event, a current sensor closes to the detected triggered signal is monitored; see Col 4 lines 26-39).  
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al (US 8761911) in view of Del Castillo et al (US 20090194274) and Chen et al (US 10401846) as applied to claim 1 and further in view of  Sustaeta et al (US 20090204267). 
	As per claim 9, Chapman-Castillo-Chen teaches the system of claim 1, but does not explicitly teach wherein the data analysis circuit is further structured to utilize a neural network model to detect the anomalous condition.
	However, Sustaeta teaches a monitoring system comprising a data analysis circuit is further structured to utilize a neural network model to detect an anomalous condition (see 0139 “diagnostics system 132 provides a diagnostics signal indicative of pump cavitation according to measured flow and pressure signals. The invention thus provides for health indications relating to component conditions (e.g., wear, degradation, faults, failures, etc.), as well as those relating to process or systems conditions, such as cavitation in the pump 110. The diagnostics system 132 may comprise a classifier system, such as a neural network, detecting pump cavitation according to the measured flow and pressure signals, which may be provided as inputs to the neural network”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman-Castillo-Chen’s combination as taught above to include a data analysis circuit is further structured to utilize a neural network model to detect an anomalous condition as taught by Sustaeta to determine an anomalous condition based on a plurality of collected data by using a neural network which are very well-known complex algorithm to solve determine, infer and/or anticipate an anomalous condition in a system (see [0063] “As used herein, the term "inference" refers generally to the process of reasoning about or inferring states of the system, environment, and/or user from a set of observations as captured via events and/or data. Inference can be employed to identify a specific context or action, a system or component state or condition, or can generate a probability distribution over states, for example. The inference can be probabilistic--that is, the computation of a probability distribution over states of interest based on a consideration of data and events and the combination of individual probabilities or certainties…for example, implicitly and/or explicitly classifiers can be utilized in connection with performing a probabilistic or statistical based analysis/diagnosis/prognosis--Bayesian networks, fuzzy logic, data fusion engines, hidden Markov Models, decision trees, model-based methods, belief systems (e.g., Dempster-Shafer), suitable non-linear training schemes, neural networks, expert systems, etc. can be utilized in accordance with the subject invention. )
	As per claim 10, Chapman-Castillo-Chen-Sustaeta teaches the system of claim 9, Sustaeta further teaches wherein the neural network model is a probabilistic neural network that predicts a fault condition for one of the plurality of components (see [0063] “The inference can be probabilistic--that is, the computation of a probability distribution over states of interest based on a consideration of data and events and the combination of individual probabilities or certainties…neural network).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman-Castillo-Chen’s combination as taught above to include a data analysis circuit is further structured to utilize a neural network model to detect an anomalous condition, wherein the neural network model is a probabilistic neural network that predicts a fault condition for one of the plurality of components as taught by Sustaeta to determine an anomalous condition based on a plurality of collected data by using a neural network which are very well-known complex algorithm to solve determine, infer and/or anticipate an anomalous condition in a system (see [0063]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al (US 8761911) in view of Castillo et al (US 20090194274), Chen et al (US 10401846) and Sustaeta et al (US 20090204267) as applied to claim 9 above and further in view of Eid et al (US 6502042). 
	As per claim 11, Chapman-Castillo-Chen-Sustaeta teaches the system of claim 9, but does not explicitly teach wherein the neural network model is a time delay neural network trained on data collected over time from the plurality of input channels.
	However, Eid teaches a system comprising a neural network model is a time delay neural network trained on data collected over time from the plurality of input channels (see Col 14 lines 11-41 “…the neural network, referred to as a time delay neural network, will use as many input nodes as current and past measurement samples it is processing and the training thereof will include a sufficient number of data points to simulate the proper and faulty conditions of the current and past measurement sample”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman-Castillo-Chen-Sustaeta’s combination as taught above to include a neural network model is a time delay neural network trained on data collected over time from the plurality of input channels as taught by Eid to determine an anomalous condition based on a plurality of collected data by using a neural network which are very well-known complex algorithm to simulate the proper and faulty conditions of the current and past measurement samples (see Col 14 lines 11-41).	 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al (US 8761911) in view of Del Castillo et al (US 20090194274), Chen et al (US 10401846) and Sustaeta et al (US 20090204267) as applied to claim 9 above and further in view of Patil et al (US 20180096243). 
	As per claim 12, Chapman-Castillo-Chen-Sustaeta teaches the system of claim 9, but does not explicitly teach wherein the neural network model is a convolutional neural network which provides a recommended route change for one of the plurality of collector routes of the data collector.
	However, Patil teaches an anomaly classification system comprising using a neural network model that is a convolutional neural network which provides a recommended route change for one of the plurality of collector routes of the data collector (see [0003] “the time-series data may be automatically passed through a convolutional neural network to determine reduced dimension data”; also, see [0022] “Passing the data 210 through the layers of the convolutional neural network may facilitate the determination of features associated with the data 210 by reducing a number of dimensions associated with the data 210. For example, the data 210 may originally comprise 12,000 dimensions and after being passed through the plurality of layers associated with the convolutional neural network, the number of dimensions associated with the third pool data may comprise only 64 dimensions”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman-Castillo-Chen-Sustaeta’s combination as taught above to include using a neural network model that is a convolutional neural network which provides a recommended route change for one of the plurality of collector routes of the data collector as taught by Patil in order to detect anomalies in collected data (see [0016] and since convolutional neural network are easy to train (see [0004]).	 	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al (US 8761911) in view of Castillo et al (US 20090194274), Chen et al (US 10401846) and Sustaeta et al (US 20090204267) as applied to claim 9 above and further in view of Discenzo et al (US 7539549).	
 	As per claim 13, Chapman-Castillo-Chen-Sustaeta teaches the system of claim 9, Sustaeta further teaches wherein the data analysis circuit further comprises an expert system (see [0158] expert systems). However, Sustaeta does not explicitly teach the expert system switches a structure of the neural network model based on the data collected from the plurality of input channels.
	However, Discenzo teaches a monitoring system comprising an expert system switches a structure of the neural network based on the data collected from the plurality of input channels (see Col 21 lines 9-30 “Without the above mentioned post processing, an unsupervised ANN based decision module for the condition monitoring applications, can only signal the formation of a new output entry indicating that a possible new plant condition has occurred, but it cannot diagnose the new condition to be a particular case, such as a new normal condition, cavitation etc. It is, however, possible that an intelligent post processor based on expert system rules, can be used to assign the class representation to each of the output entries formed by the unsupervised neural networks such as ART and ALM.…An expert system based on such generic rules can be used to assign the class representation to the output entries formed by the unsupervised ANN paradigm so that the decision module produces a meaningful output without any external human supervision).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman-Castillo-Chen-Sustaeta’s combination as taught above to include an expert system switches a structure of the neural network based on the data collected from the plurality of input channels as taught by Discenzo in order to detect anomalies and produces a meaningful output without any external human supervision (see Col 2 lines 29-31).	
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al (US 8761911) in view of Del Castillo et al (US 20090194274) and Chen et al (US 10401846) as applied to claim 14 above and further in view of Turner et al (US 20140251688).
	As per claim 17, Chapman-Castillo-Chen teaches the method of claim 14, Chapman further teaches wherein the anomalous condition comprises a reduced operating capability for one of the plurality of components (see Col 1 lines 41-60, and Col 4 lines 53-57; also, see Col 4 lines 26-29 “The analog input monitor can, as an example, monitor voltage and current data from the data acquisition hardware on a periodic time cycle. The analog input monitor can determine if a change in sensor voltage or current is significant”; see Col 17 lines “35-40 “The term "analog flow monitor" refers to computer instructions for collecting analog data from a flow sensor, and analyzing the analog sensor data to determine when a significant change in flow rate occurs, and then storing the analyzed sensor data”; also, see Col 5 lines 15-28 if a monitored signal is outside limits indicates that the component/equipment has a reduced operating condition; also, see Col 5 lines 12-14 “The site process occurs by periodically polling each monitor or device to determine if it is currently running and if it is functioning correctly), Castillo also teaches wherein the anomalous condition comprises a reduced operating capability for one of the plurality of components (see 0066 “sensors providing detected conditions such as standpipe pressure, hookload, depth, surface torque, and rotary rpm, among others. In addition, sensors S, which include downhole sensors or gauges, are disposed about the drilling tool and/or wellbore to provide information about downhole conditions, such as wellbore pressure, weight on bit, torque on bit, direction, inclination, collar rpm, tool temperature, annular temperature and toolface, among others…”; also, see [0037-0038]  vibration; also, see [0069]).
	While Castillo teaches altering an operational parameter of the mining process, Chapman-Castillo-Chen does not explicitly teach wherein the altering comprises adjusting an operational parameter of the mining process to reduce a work load of the one of the plurality of components .
	However, Turner teaches a monitoring system comprising monitoring an anomalous condition, in a mining process, comprises a reduced operating capability for one of the plurality of components altering a parameter (see [0169] “For example, if the most likely cause of lost performance was identified as a worn bit, the software will advise the operator to decrease drill bit RPM or WOB in order to reduce the wear on the bit. Similarly, if the cause of lost performance were insufficient hole cleaning, the software would advise the operator to increase the flow rate of drilling mud and reduce the WOB), wherein the altering comprises adjusting an operational parameter of the mining process to reduce a work load of the one of the plurality of components (see [0169] “to decrease drill bit RPM or WOB in order to reduce the wear on the bit…. reduce the WOB”; also, see [0171).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman-Castillo-Chen’s combination as taught above to include monitoring an determining an anomalous condition, in a mining process, that comprises a reduced operating capability for one of the plurality of components altering a parameter, wherein the altering comprises adjusting an operational parameter of the mining process to reduce a work load of the one of the plurality of components as taught by Turner in order to reduce the anomalous condition (see [0169]) and [0171] “to decrease WOB by a predetermined amount and then determines if such a decrease in WOB reduces vibration below the predetermined maximum. If either procedure reduces vibration below the predetermined maximum, the cause of lost drilling performance is deemed to have been mitigated).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al (US 8761911) in view of Del Castillo et al (US 20090194274) and Chen et al (US 10401846) as applied to claim 21 above and further in view of Pochiraju et al (US 20100278086).
	As per claim 23, Chapman-Castillo-Chen teaches the apparatus of claim 21, but it does not explicitly teach wherein the anomalous condition is a reduced network capability, and wherein the data response circuit is further structured to adjust a collector route of the data collector circuit in response to the anomalous condition.
	Pochiraju teaches a system for transmitting data on a network comprising detecting an anomalous condition, wherein the anomalous condition is a reduced network capability, and wherein the data response circuit is further structured to adjust a collector route of the data collector in response to the anomalous condition (see [0040] “The method measures the network performance and adaptively controls the data transmission rates with the goal of minimizing the transmission latency. Use of this method allows sensor data to be transmitted on uncertain and variable bandwidth networks, as the system characterizes the network in real-time and adapts the transmission rate. Latency is monitored, measured and controlled to maintain the real-time nature of the system. Further, the method enables sub-windowing or sub-dividing the data streams and allows control over the resolution of each sub-window/division based on priority requirements or other preset conditions. Data streams from a plurality of sensors, motor controllers and actuators are merged into one data stream that is managed based on application requirements and not based on network conditions”; also, see [0052] “…statistics such as the data latency, throughput of reduced data and the network bandwidth being utilized are displayed and plotted at the control computing…”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chapman-Castillo-Chen’s combination as taught above to include detecting an anomalous condition, wherein the anomalous condition is a reduced network capability, and wherein the data response circuit is further structured to adjust a collector route of the data collector in response to the anomalous condition as taught by Pochiraju in order to improve or mitigate the anomalous condition (see [0040] “The method measures the network performance and adaptively controls the data transmission rates with the goal of minimizing the transmission latency”).
Conclusion
 	The following prior art of record cited but not relied upon is pertinent. For instance, Soro et al (US 20170170924) teaches a method that includes switching flow of the sensor data and the beacon data through a second transmission channel from a second set of transmission channels different from the first set of transmission channels, instead of the first transmission channel, if the channel packet loss information is greater than the packet loss threshold.
	Galpin et al (US 20070076590) teaches in the event of a path failure, to re-route packets on a substitute path between two communicating nodes.
	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).

/O. L./
Examiner, Art Unit 2117

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116